DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 21 May 2021.
Claims 1 – 16 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following reasons:
reference character “24” has been used to designate both “transmission unit 24” (pg. 18, l. 9) and “gear unit 24” (pg. 20, l. 13). 
reference character “38” has been used to designate both “transmission unit 38” (pg. 18, l. 20) and “tool interface 38” (pg. 19, ll. 1 – 2).
 
The drawings are objected to for the following reasons:
Figure 4 of the Detailed Drawings shows on the bottom graph intermediate speed 122 higher or greater than maximum rotational speed 120. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 1, line 2, the phrase, “May 25, 202 in Germany,”, should read “May 25, 2021 in Germany,”.


Claim Objections
Claims 3, 4, 11, and 16 are objected to because of the following informalities:
Regarding claim 3, lines 6 – 7, the limitation, “the percussion mechanism”, should read “the pneumatic percussion mechanism”.
Regarding claim 4, line 2, the limitation, “passively and actively brake the electric motor”, should read “passively braking the electric motor and actively braking the electric motor”.
Regarding claim 11, line 4, the limitation, “open-loop and closed-loop control”, should read “open-loop control and closed-loop control”.
Regarding claim 16, line 2, the limitation, “chipping hammer”, should read “a chipping hammer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 2, line 6, the limitation, “the basis”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the basis”, to mean “a basis”.  For the purpose of clarity, the examiner respectfully suggests amending the limitation, “to reduce a rotational speed of the electric motor on the basis of the sensed contact-pressure characteristic to a standstill” to read “to reduce a rotational speed of the electric motor to a standstill based on the sensed contact-pressure characteristic.”

Regarding claim 3, line 6, the limitation, “the basis”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the basis”, to mean “a basis”.  For the purpose of clarity, the examiner respectfully suggests amending the limitation, “to reduce a rotational speed of the electric motor on the basis of the sensed contact-pressure characteristic such that activation of the percussion mechanism is avoided” to read “to reduce a rotational speed of the electric motor such that activation of the pneumatic percussion mechanism is avoided based on the sensed contact-pressure characteristic.”
	
Regarding claim 15, line 7, the limitation, “the direction of percussion”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the direction of percussion”, to mean “a direction of percussion”.  



Claim Rejections - 35 USC § 102	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2, 4 – 6, 8, 10, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshikane et al. (US 2020/0078918 A1), hereinafter Yoshikane.

Regarding claim 1, Yoshikane discloses a hand-held power tool (14, fig. 12), comprising: 
an electric motor (3, fig. 12); 
a tool unit (The unit comprised within body housing 23, fig. 12); 
at least one operating unit (The unit comprised within handle 24, fig. 12); and 
a motor switching unit (controller 81, fig. 12, position sensor 87, fig. 13) configured to sense a contact-pressure characteristic between the tool unit and the operating unit ([0104], ll. 1 – 3 describes position sensor 87 detecting the position of handle 24 relative to body housing 23 wherein [0063] describes when tool accessory 91 is pressed against a workpiece, position sensor 87 detects the contact-pressure characteristic of tool accessory 91 pressed against a workpiece by detecting a forward relative movement of handle 24 as a the rearward push of tool accessory 91 on body housing 23), and configured to switch the electric motor at least partially in dependence on the contact-pressure characteristic ([0109] describes controller 81 driving motor 3 if position sensor 87 detects a contact-pressure characteristic of tool accessory 91 pressed against a workpiece and if switch 274 is in the ON state).

Regarding claim 2, Yoshikane discloses a pneumatic percussion mechanism (5, fig. 12) ([0049] describes the pneumatic percussion mechanism wherein a pneumatic air spring is used drive the percussion mechanism); and a tool receiver (49, fig. 12) configured to receive an insert tool (91, fig. 12), the insert tool (91) drivable along a work axis (A1, fig. 12) ([0088]), wherein the motor switching unit (81, 87) is configured to reduce a rotational speed of the electric motor (3) on a basis of the sensed contact-pressure characteristic to a standstill ([0109], ll. 9 – 13 describes controller 81 stops the motor, or in other words,  reducing the rotational speed of motor 3 to a standstill, if position sensor 87 does not detect a contact-pressure characteristic of tool accessory 91 pressed against a workpiece by detecting a forward relative movement of handle 24 as a the rearward push of tool accessory 91 on body housing 23).

Regarding claim 4, Yoshikane discloses the motor switching unit (81, 87) is configured to at least one of passively braking the electric motor and actively braking the electric motor ([0110], ll. 13 – 17 describes controller 81 capable of electrically or actively braking motor 3).

Regarding claim 5, Yoshikane discloses the tool unit (unit comprised within body housing 23) is at least partially formed by a percussion-mechanism housing (237, fig. 12).

Regarding claim 6, Yoshikane discloses the at least one operating unit (unit comprised within handle 24) is at least partially formed by a main handle housing (24, fig. 12).

Regarding claim 8, Yoshikane discloses the motor switching unit (81, 87) is configured for at least partially time-dependent switching of the electric motor ([0109], ll. 9 – 13 describes controller 81 stops the motor if position sensor 87 does not detect a contact-pressure characteristic of tool accessory 91 after a specific time).

Regarding claim 10, Yoshikane discloses a cover unit (23, fig. 12), the motor switching unit (81, 87) having at least one actuating element (87, fig. 13) which is completely covered by the cover unit (23). 

Regarding claim 16, Yoshikane discloses the hand-held power tool (14) is one of a demolition hammer, a hammer drill, and a chipping hammer ([0088] describes the hand-held power tool as a hammer drill).

Claims 1, 3, 5 – 7, 9 – 11, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geiger et al. (US 2021/0339372 A1), hereinafter Geiger.

Regarding claim 1, Geiger discloses a hand-held power tool (1, fig. 1), comprising: 
an electric motor (4, fig. 1); 
a tool unit (The unit comprised within first housing element 9, fig. 1); 
at least one operating unit (The unit comprised within second housing 10, fig. 1); and 
a motor switching unit (16, 18, fig. 1) configured to sense a contact-pressure characteristic between the tool unit and the operating unit ([0069] – [0070] describes magnetic field sensor 16 detects the spacing L between first housing element 9 and second housing element 10 wherein the control device 18 determines the pressing force F, or in other word, the contact-pressure characteristic between first housing element 9 and second housing element 10, from the detected spacing L), and configured to switch the electric motor (4) at least partially in dependence on the contact-pressure characteristic ([0071]).


    PNG
    media_image1.png
    468
    657
    media_image1.png
    Greyscale
[AltContent: textbox (piston)][AltContent: textbox (striker)][AltContent: textbox (air spring)][AltContent: textbox (Geiger et al. (US 2021/0339372 A1) – annotated fig. 1)]
Regarding claim 3, Geiger discloses a pneumatic percussion mechanism (5, fig. 1) (One having ordinary skill in the art would immediately recognize from fig. 1 that the striking mechanism 5 of Geiger uses an air spring between the shown piston and shown striker to drive the striker of the percussion mechanism); and a tool receiver (2, fig. 1) configured to receive an insert tool (3, fig. 1), the insert tool (3) drivable along a work axis (13, fig. 1), wherein the motor switching unit (16, 18) is configured to reduce a rotational speed of the electric motor on a basis of the sensed contact-pressure characteristic such that activation of the pneumatic percussion mechanism is avoided ([0073] describes the motor speed is increased first and percussive mode does not start until a threshold value is exceeded.  Thus, the examiner deems as long as the speed of the motor does not exceed the threshold value, the motor speed can be reduced such that activation of the percussion mechanism is avoided).

Regarding claim 5, Geiger discloses the tool unit (unit comprised within first housing element 9) is at least partially formed by a percussion-mechanism housing (9, fig. 1).

Regarding claim 6, Geiger discloses the at least one operating unit (unit comprised within second housing element 10) is at least partially formed by a main handle housing (11, fig. 1).

Regarding claim 7, Geiger discloses the motor switching unit (16, 18) is configured to assign an active state of the electric motor (4) to a measuring range of the contact-pressure characteristic ([0072] describes control device 18 configured to increase, or assign, the motor speed, or active state, of motor 4 in accordance with the pressing force F, or contact-pressure characteristic, if the pressing force F is greater than a threshold value).

Regarding claim 9, Geiger discloses the motor switching unit (16, 18) is configured for at least partially torque-dependent switching of the electric motor ([0014] describes setting of the rotation rate and/or the torque in accordance with the detected spacing L).

Regarding claim 10, Geiger discloses a cover unit (10, fig. 11), the motor switching unit (16, 18) having at least one actuating element (16, fig. 1) which is completely covered by the cover unit (10). 

Regarding claim 11, Geiger discloses the motor switching unit (16, 18) includes at least one switching element (18, fig. 1) that is realized in dependence on the contact-pressure characteristic and that is configured to control a rotational speed of the electric motor in at least one rotational-speed range by at least one of open-loop control and closed-loop control ([0043] describes the control device controls the rotational speed of the motor in dependence on the detected spacing by open-loop control or closed-loop control wherein [0070] describes the control device 18 determines the pressing force F, or in other word, the contact-pressure characteristic, from the detected spacing L.  [0072] describes if pressing force F is greater than a first threshold, motor speed of the motor 4 increases in accordance with the pressing force F and [0074] – [0075] describes if the pressing force F is greater than a second threshold value, the control device 18 sets the motor speed to the maximum motor speed.  The examiner deems maximum motor speed as the claimed “at least one rotation-speed range” controlled by either open-loop control or closed-loop control as described in [0043]).

Regarding claim 16, Geiger discloses the hand-held power tool (1) is one of a demolition hammer, a hammer drill, and a chipping hammer ([0061] describes the hand-held power tool 1 as a hammer drill).

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 9,737,984), hereinafter Yamamoto.

Regarding claim 1, Yamamoto discloses a hand-held power tool (100, fig. 1), comprising: 
an electric motor (110, fig. 1); 
a tool unit (150, 160, fig. 3); 
at least one operating unit (unit within body housing 103, fig. 1); and 
a motor switching unit (magnetic sensor 162, fig. 3, controller 180, fig. 1) configured to sense a contact-pressure characteristic between the tool unit and the operating unit (Col. 7, ll. 21 – 45 describes magnetic sensor 162 detecting the position of spindle 50 and spindle position detecting shaft 160 relative to body housing 103 and further describes when spindle 150 is pressed against a workpiece, position sensor 87 detects a contact-pressure characteristic of spindle 150 pressed against the workpiece relative to body housing 23), and configured to switch the electric motor (110) at least partially in dependence on the contact-pressure characteristic (Col. 8, l. 63 – col. 9, l. 5 describes controller 180 drives the motor 110 when magnetic sensor 162 detects the contact-pressure characteristic of spindle 150 pressed against the workpiece relative to body housing 23).

Regarding claim 14, Yamamoto discloses the hand-held power tool (100) does not include a percussion-mechanism control (Col. 4, ll. 18 – 23 describes the hand-held power tool as a screwdriver wherein the screwdriver does not perform a percussion function and thus does not include a percussion-mechanism control).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikane et al. (US 2020/0078918 A1), hereinafter Yoshikane, in view of Hatashi et al. (US 2013/0277081), hereinafter Hayashi.

Regarding claim 12, Yoshikane discloses the invention as recited in claim 1
Yoshikane does not explicitly disclose at least one standby switch (15, fig. 1) configured to at least one of switch the electric motor into a non-rotational standby state, and switch the electric motor from a non-rotational standby state into a safety state.
However, Hayashi teaches at least one standby switch configured to at least one of switch the electric motor into a non-rotational standby state ([0026] describes as the standby switch 15 is turned on, hand-held power tool shifts from a stop state to a standby state where electric power is supplied from the battery pack 6 to control device 7 and waits for the motor M to be driven. Please note, [0046] describes that while the description of the invention to include standby switch 15 is made on the example of a jigsaw, the present invention may be applied to a hammer drill), and switch the electric motor from a non-rotational standby state into a safety state.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the hand-held power tool, as disclosed by Yoshikane, with at least one standby switch configured to at least one of switch the electric motor into a non-rotational standby state, and switch the electric motor from a non-rotational standby state into a safety state, as taught by Hayashi, with the motivation to save battery power/charge by allowing the operator to selectively connect the electrical power from battery to the hand-held power tool when the hand-held power tool is intended to be used and disconnect the electrical power from battery to the hand-held power tool when the hand-held power tool is not in use.

Regarding claim 13, Yoshikane, as modified by Hayashi, discloses the invention as recited in claim 12.
Yoshikane does not explicitly disclose the at least one standby switch is realized as at least one of a contact switch and a signal switch.
However, Hayashi teaches the at least one standby switch is realized as at least one of a contact switch and a signal switch ([0026] describes standby switch 15 is formed of a press switch or contact switch having a pressing piece movable via contact from an operator).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the at least one standby switch, as disclosed by Yoshikane, as modified by Hayashi, with the at least one standby switch is realized as at least one of a contact switch and a signal switch, as taught by Hayashi, with the motivation to allow the operator to selectively connect the electrical power from battery to the hand-held power tool when the hand-held power tool is intended to be used and disconnect the electrical power from battery to the hand-held power tool when the hand-held power tool is not in use in order to save battery power/charge.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikane et al. (US 2020/0078918 A1), hereinafter Yoshikane, in view of Mitchell (US 3,269,466)

Regarding claim 15, Yoshikane discloses the invention as recited in claim 1
Yoshikane further discloses one or more of a hammer tube (55, fig. 12) configured as a guide tube that is realized without closable control openings or closable idling openings (Fig. 12 shows piston cylinder as a guide cylinder for the piston.  Yoshikane does not disclose closable control openings or closable idling openings), and at least one percussion-mechanism housing (237, fig. 13) and at least one striking pin (463, fig. 12) that is mounted in a percussion-mechanism housing (237).

However, Mitchell teaches at least one striking pin (32, fig. 1) that is 20mounted in a percussion-mechanism housing so as to be at least substantially immovable in the direction of percussion (Col. 7, ll. 8 – 29 describes using a tool bit 40 for the use of hammering only wherein second shank portion 207 extends the entire length of bore 154 in the upper end of anvil 28 into engagement of the head 158 of tappet 32 thus tappet 32 would be substantially immovable between striker 186 and tool bit 40 in bore 154 in the direction of percussion).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the hand-help power tool, as disclosed by Yoshikane, with at least one striking pin that is 20mounted in a percussion-mechanism housing so as to be at least substantially immovable in the direction of percussion, as taught by Mitchell, with the motivation to ensure the majority of kinetic energy transmitted via the striker is transmitted to the insert tool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        15 March 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731